Name: Commission Regulation (EEC) No 1558/88 of 6 June 1988 amending Regulation (EEC) No 3150/87 increasing to 750 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 88 Official Journal of the European Communities No L 140/7 COMMISSION REGULATION (EEC) No 1558/88 of 6 June 1988 amending Regulation (EEC) No 3150/87 increasing to 750 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7(5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 3150/87 (*), last amended by Regulation (EEC) No 1484/88 (*), opened a standing invitation to tender for the export of 700 000 tonnes of durum wheat held by the Italian intervention agency ; whereas, in a communication of 1 June 1988, Italy informed the Commission of the intention of its intervention agency to increase by 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 750 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3150/87 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3150/87 is replaced by the following : 'Article 2 \ 1 . This invitation to tender shall cover a maximum of 750 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 750 000 tonnes of durum wheat are stored are listed in Annex I hereto'. Article 2 Annex I to Regulation (EEC) No 3150/87 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29 . 4. 1988, p. 7. 0 OJ No L 202, 9 . 7. 1982, p . 23 . (4) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 300, 23. 10 . 1987, p. 13 . ¥) OJ No L 134, 31 . 5. 1988, p. 46. No L 140/8 Official Journal of the European Communities 7. 6 . 88 ANNEX 'ANNEX I I (tonnes) Place of storage Quantity Cuneo 8 476,337 Torino 2 851,107 Genova 12 792,700 Venezia Pavia Treviso Verona 14 950,975 15 415,673 5 000,000 7 149,397 Padova Ravenna Bologna 4 084,826 83 664,560 24163,602 Ferrara 107 009,752 Reggio Emilia Rovigo 25 337,757 12 781,811 Ancona La Spezia 11 609,536 33 580,565 Firenze Livorno 7 126,800 20 000,000 Grosseto Siena 19 251,310 11 325,486 Macerata Perugia Chieti Pescara Viterbo Roma Caserta Napoli Brindisi 1 361,676 555,940 312,612 i 675,396 24 544,229 22 479,190 - 16 391,625 42 809,343 9 202,864 Foggia 119 649,861 Bari 40 736,262 Matera Caltanissetta 10 000,000 1*315,299 Palermo 10 602,729 Catania 9 790,780'